Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 3, 5 – 6, 14, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10952108 B2 incorporating by reference US Provisional Application Number 62/597400) in view of Wu et al. (US 20180255484 A1)

Regarding claim 1, Wu-2108 discloses a device and method of handling a system redirection procedure comprising the features:
a method by a user equipment (UE) for cell selection while the UE is in a radio resource control (RRC) inactive state, the method comprising:
receiving, by the UE while connected to a 5th Generation Core (5GC) network, a target Evolved Universal Terrestrial Radio Access (E-UTRA) frequency carrier indication via UE-specific downlink (DL) control signaling [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; the UE indicates the first CN or second CN is selected in the RRC Connection Request message or in the RRC Connection Setup Complete message; the UE generates a NAS message for a CN (e.g. EPC) according to a predetermined rule and transmits the NAS message on the RRC connection via the second cell to the second BS; In addition, RAT information includes at least one of a RAT indication, carrier frequency information and area information, to indicate the RAT (e.g. the RAT indication indicates the second RAT (e.g. E-UTRA) and the UE selects a cell of the E-UTRA according to the RAT indication],
the target E-UTRA frequency carrier indication being associated with a target core network (CN) type and redirecting the UE to a target E-UTRA frequency carrier [Wu-2108: :
transitioning from an RRC Connected State to the RRC Idle state based on the UE-specific DL control signaling [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; 
implementing the cell selection on the target E-UTRA frequency carrier [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the and
camping on a cell selected by the UE among one or more suitable cells on the target E-UTRA frequency carrier [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the 
wherein an evolved packet core (EPC) network is considered by the UE as a suitable CN type during the cell selection [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; the UE indicates the first CN or second CN is selected in the RRC Connection Request message or in the RRC Connection Setup Complete message; the UE generates a NAS message for a CN (e.g. EPC) according to a 

However, Wu-2108 does not explicitly disclose the features comprising:
transitioning from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling.

Wu-5484 discloses a device and method of handling transferring of a state comprising the features:
transitioning from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling [Wu-5484: see Figure 3 and sections 0017 – 0027, section 0029, & sections 0034 – 0041; the UE may move into RRC inactive state and perform cell selection/reselection; the UE may keep being in the RRC_INACTIVE state if the first cell and the second cell belong to the same radio access technology (RAT) (e.g. NR or E-UTRA), the UE may change to a RRC_IDLE state if the first cell and the second cell belong to different RATs (e.g. the first cell is NR cell and the second cell may be an E-UTRA cell or UTRA cell)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of Wu-5484 in order to provide a more robust system that improves latency 

Regarding claim 5, Wu-2108 further discloses the features comprising:
the method of claim 1, wherein;
the RRC Connected State is a New Radio (NR) RRC Connected State or an E-UTRA RRC Connected State [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information].

However, Wu-2108 does not explicitly disclose the features comprising:
the RRC Inactive state is an E-UTRA RRC Inactive state.

Wu-5484 discloses a device and method of handling transferring of a state comprising the features:
transitioning from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling [Wu-5484: see Figure 3 and sections 0017 – 0027, section 0029, & sections 0034 – 0041; the UE may move into RRC inactive state and perform cell selection/reselection; the UE may keep being in the RRC_INACTIVE state if the first cell and the second cell belong to the same radio access technology (RAT) (e.g. NR or E-UTRA), the UE may change to a RRC_IDLE state if the first cell and the second cell belong to different RATs (e.g. the first cell is NR cell and the second cell may be an E-UTRA cell or UTRA cell); therefore, the UE stays in RRC_INACTIVE even it is performing cell reselection].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of Wu-5484 in order to provide a more robust system that improves latency caused by state transferring and power consumption of the communication device [Wu-5484: see section 0043].  

Regarding claim 6, Wu-2108 further discloses the features comprising:
the method of claim 1, wherein the UE-specific DL control signaling is an E-UTRA RRCConnectionRelease message or a New Radio (NR) RRCRelease message [Wu-2108: see column 7, lines 33 – 37].

Regarding claim 14, Wu-2108 discloses a device and method of handling a system redirection procedure comprising the features:
a user equipment (UE), comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and
receive, by the UE while connected to a 5th Generation Core (5GC) network, a target Evolved Universal Terrestrial Radio Access (E-UTRA) frequency carrier indication via UE-specific downlink (DL) control signaling [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; the UE indicates the first CN or second CN is selected in the RRC Connection Request message or in the RRC Connection Setup Complete message; the UE generates a NAS message for a CN (e.g. EPC) according to a predetermined rule and transmits the NAS message on the RRC connection via the second cell to the second BS; In addition, RAT information includes at least one of a RAT indication, carrier frequency information and area information, to indicate the RAT (e.g. the RAT indication indicates the second RAT (e.g. E-UTRA) and the UE selects a cell of the E-UTRA according to the RAT indication],
the target E-UTRA frequency carrier indication being associated with a target core network (CN) type and redirecting the UE to a target E-UTRA frequency carrier [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; the UE indicates the first CN or second CN is selected in the RRC Connection Request message or in the RRC Connection Setup Complete message; the UE generates a NAS message for a CN (e.g. EPC) according to a predetermined rule and transmits the NAS message on the RRC connection via the second cell to the second BS; In addition, RAT information includes at least one of a RAT indication, carrier frequency information and area information, to indicate the RAT (e.g. the RAT indication indicates the second RAT (e.g. E-UTRA) and the UE selects a cell of the E-UTRA according to the RAT indication]:
transition from an RRC Connected State to the RRC Idle state based on the UE-specific DL control signaling [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, 
implement the cell selection on the target E-UTRA frequency carrier [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection and
camp on a cell selected by the UE among one or more suitable cells on the target E-UTRA frequency carrier [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell 
wherein an evolved packet core (EPC) network is considered by the UE as a suitable CN type during the cell selection [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information; the UE in the idle state transmits a RRC Connection Request message via the second cell to the second BS, to establish the RRC connection; the UE indicates the first CN or second CN is selected in 

However, Wu-2108 does not explicitly disclose the features comprising:
transition from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling.

Wu-5484 discloses a device and method of handling transferring of a state comprising the features:
transition from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling [Wu-5484: see Figure 3 and sections 0017 – 0027, section 0029, & sections 0034 – 0041; the UE may move into RRC inactive state and perform cell selection/reselection; the UE may keep being in the RRC_INACTIVE state if the first cell and the second cell belong to the same radio access technology (RAT) (e.g. NR or E-UTRA), the UE may change to a RRC_IDLE state if the first cell and the second cell belong to different RATs (e.g. the first cell is NR cell and the second cell may be an E-UTRA cell or UTRA cell)].


Regarding claim 18, Wu-2108 further discloses the features comprising:
the UE of claim 14, wherein;
the RRC Connected State is a New Radio (NR) RRC Connected State or an E-UTRA RRC Connected State [Wu-2108: see column 3, lines 29 – 46; column 3, lines 51 – 56, column 3, line 60 – column 4, line 2, column 4, line 41 – column 5, line 2, column 5, lines 15 – 20, column 5, lines 23 – 26, column 6, lines 46 – 65, column 7, lines 2 – 5, column 7, lines 11 – 37; column 7, lines 39 – 40,  & column 7, line 47 -  column 8, line 2; an UE may receive a redirection message from a first BS of a first RAT of a first CN (e.g. a NR of a 5GC) via a first cell; the redirection message, which may be a  RRC Release message or RRC Connection Release message, comprises RAT information indicating a second RAT (e.g. E-UTRA); the redirection message may also indicate a CN; the UE enters into an idle state in response to the redirection message and selects a second cell of the second RAT according to the RAT information].

However, Wu-2108 does not explicitly disclose the features comprising:
the RRC Inactive state is an E-UTRA RRC Inactive state.


transitioning from an RRC Connected State to the RRC Inactive state based on the UE-specific DL control signaling [Wu-5484: see Figure 3 and sections 0017 – 0027, section 0029, & sections 0034 – 0041; the UE may move into RRC inactive state and perform cell selection/reselection; the UE may keep being in the RRC_INACTIVE state if the first cell and the second cell belong to the same radio access technology (RAT) (e.g. NR or E-UTRA), the UE may change to a RRC_IDLE state if the first cell and the second cell belong to different RATs (e.g. the first cell is NR cell and the second cell may be an E-UTRA cell or UTRA cell); therefore, the UE stays in RRC_INACTIVE even it is performing cell reselection].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 by incorporating techniques of Wu-5484 in order to provide a more robust system that improves latency caused by state transferring and power consumption of the communication device [Wu-5484: see section 0043].  

Regarding claim 19, Wu-2108 further discloses the features comprising:
the UE of claim 14, wherein the UE-specific DL control signaling is an E-UTRA RRCConnectionRelease message or a New Radio (NR) RRCRelease message [Wu-2108: see column 7, lines 33 – 37].


s 2 – 3 and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10952108 B2 incorporating by reference US Provisional Application Number 62/597400) in view of Wu et al. (US 20180255484 A1) and further in view of LOU et al. (US 2019/0261264 A1).

Regarding claim 2, Wu-2108 and Wu-5484 disclose all claimed limitations above. However, Wu-2108 and Wu-5484 do not explicitly discloses the features comprising:
the method of claim 1, wherein  the camped cell is selected by the UE based on the UE’s serving network. 
LOU discloses a network selection method comprising the features:
the method of claim 1, wherein  the camped cell is selected by the UE based on the UE’s serving network [LOU: see Figure 8 and sections 0179 - 0183, section 0185 & section 0188; see also Figure 5 and section 0114 & Figure 22 and sections 0200 - 0210 & section 0216; the next-generation UE may receive core network information (system information) including core network type preference indication information (for indicating a core network type preferentially selected for a user equipment that has a capability of accessing two or more core networks); for example, if the core network information is the 5GC, and the EPC and the 5GC, the UE may interpret that the cell supports an EPC connection and a 5GC connection, but recommends the UE to access the 5GC; the new-generation UE with target core network type may choose to access a 5GC network therefore, it may be considered that the UE may, at default, search for a suitable 5GC cell; also the UE may base on existing system information may include a new PLMN list and cell barred information corresponding to the 5GC; the UE may also read a PLMN list 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 with Wu-5484 by incorporating techniques of LOU in order to provide a more robust system that provides a network selection method so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined [LOU: see sections 0005 – 0006].

Regarding claim 3, Wu-2108 and Wu-5484 disclose all claimed limitations above. However, Wu-2108 and Wu-5484 do not explicitly discloses the features comprising:
the method of claim 1, further comprising:
receiving supported CN types of the UE’s serving network via broadcast system information from the camped cell during the cell selection. 
LOU discloses a network selection method comprising the features:
the method of claim 1, further comprising:
receiving supported CN types of the UE’s serving network via broadcast system information from the camped cell during the cell selection [LOU: see Figure 8 and sections 0179 - 0183, section 0185 & section 0188; see also Figure 5 and section 0114 & Figure 22 and sections 0200 - 0210 & section 0216; the next-generation UE may receive core network information (system information) including core network type preference indication information (for indicating a core network type preferentially selected for a user 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 with Wu-5484 by incorporating techniques of LOU in order to provide a more robust system that provides a network selection method so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined [LOU: see sections 0005 – 0006].

Regarding claim 15, Wu-2108 and Wu-5484 disclose all claimed limitations above. However, Wu-2108 and Wu-5484 do not explicitly discloses the features comprising:
the UE of claim 14, wherein  the camped cell is selected by the UE based on the UE’s serving network. 
LOU discloses a network selection method comprising the features:
the UE of claim 14, wherein  the camped cell is selected by the UE based on the UE’s serving network [LOU: see Figure 8 and sections 0179 - 0183, section 0185 & section 0188; see also Figure 5 and section 0114 & Figure 22 and sections 0200 - 0210 & section 0216; the next-generation UE may receive core network information (system information) including core network type preference indication information (for indicating a core network type preferentially selected for a user equipment that has a capability of accessing two or more core networks); for example, if the core network information is the 5GC, and the EPC and the 5GC, the UE may interpret that the cell supports an EPC connection and a 5GC connection, but recommends the UE to access the 5GC; the new-generation UE with target core network type may choose to access a 5GC network therefore, it may be considered that the UE may, at default, search for a suitable 5GC cell; also the UE may base on existing system information may include a new PLMN list and cell barred information corresponding to the 5GC; the UE may also read a PLMN list that list EPC cells; the third NAS (of the UE) sends a second indication to the AS which includes core network type information including information about accessible core network types in priority order (section 0206) so as to implicitly represent a core network type that should be preferentially selected by the UE].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 with Wu-5484 by incorporating techniques of LOU in order to provide a more robust system that provides a network selection method so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined [LOU: see sections 0005 – 0006].


the UE of claim 14, wherein the computer-executable instructions to
receive supported CN types of the UE’s serving network via broadcast system information from the camped cell during the cell selection. 
LOU discloses a network selection method comprising the features:
the UE of claim 14, wherein the computer-executable instructions to
	receive supported CN types of the UE’s serving network via broadcast system information from the camped cell during the cell selection [LOU: see Figure 8 and sections 0179 - 0183, section 0185 & section 0188; see also Figure 5 and section 0114 & Figure 22 and sections 0200 - 0210 & section 0216; the next-generation UE may receive core network information (system information) including core network type preference indication information (for indicating a core network type preferentially selected for a user equipment that has a capability of accessing two or more core networks); for example, if the core network information is the 5GC, and the EPC and the 5GC, the UE may interpret that the cell supports an EPC connection and a 5GC connection, but recommends the UE to access the 5GC; the new-generation UE with target core network type may choose to access a 5GC network therefore, it may be considered that the UE may, at default, search for a suitable 5GC cell; also the UE may base on existing system information may include a new PLMN list and cell barred information corresponding to the 5GC; the UE may also read a PLMN list that list EPC cells; the third NAS (of the UE) sends a second indication to the AS which includes core network type information including information 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 with Wu-5484 by incorporating techniques of LOU in order to provide a more robust system that provides a network selection method so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined [LOU: see sections 0005 – 0006].


5.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10952108 B2 incorporating by reference US Provisional Application Number 62/597400) in view of Wu et al. (US 20180255484 A1) and further in view of FUTAKI et al. (US 2019/0342804 A1)

Regarding claim 4, Wu-2108 and Wu-5484 disclose all claimed limitations above. However, Wu-2108 and Wu-5484 do not explicitly discloses the features comprising:
the method of claim 1. further comprising:
discarding stored RRC Inactive Context and transitioning, from the RRC Inactive state to an RRC Idle state, while the UE decides to change its operating CN type from the 5GC to the EPC while the UE decides to camp on the camped cell
FUTAKI discloses a method for state change when an UE moves between two cells comprising the features:
the method of claim 1. further comprising:
discarding stored RRC Inactive Context and transitioning, from the RRC Inactive state to an RRC Idle state, while the UE decides to change its operating CN type from the 5GC to the EPC while the UE decides to camp on the camped cell [FUTAKI: Figures 5 & 6 and section 0069].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wu-2108 with Wu-5484 by incorporating techniques of FUTAKI in order to provide a more robust system that enhances UE state transition between NR RRC states and E-UTRA RRC states [FUTAKI: see section 0022].

Regarding claim 17, Wu-2108 and Wu-5484 disclose all claimed limitations above. However, Wu-2108 and Wu-5484 do not explicitly discloses the features comprising:
the UE of claim 14, wherein the computer-executable instructions to
discard stored RRC Inactive Context and transition, from the RRC Inactive state to an RRC Idle state, while the UE decides to change its operating CN type from the 5GC to the EPC while the UE decides to camp on the camped cell
FUTAKI discloses a method for state change when an UE moves between two cells comprising the features:
the UE of claim 14, wherein the computer-executable instructions to
discard stored RRC Inactive Context and transition, from the RRC Inactive state to an RRC Idle state, while the UE decides to change its operating CN type from the 5GC to the EPC while the UE decides to camp on the camped cell [FUTAKI: Figures 5 & 6 and section 0069].
.
Allowable Subject Matter
6.	Claims 12 – 13 are allowed.
Response to Arguments
7.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473